DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
Claims 57-71 are pending and have been examined in this application. A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/19/2021 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 57-71 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

A) The phrase “installed within a roof deck” in Claim 57, lines 5-6 is not found in the original disclosure and therefore constitutes new matter and should be deleted from the claims. The Examiner notes that the contrary is shown in Figures 18-19B of Applicant’s disclosure where the system is installed on top of roof deck 154, not within it.

B) Claims 58-71 are also rejected due to their dependency on Claim 57.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 57-59, 63-65, 67-68 & 70 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Publication Number 2005/0239394 A1 to O’Hagin in view of US Patent Number 5,333,783 to Catan.

A) As per Claim 57, O’Hagin teaches a roof vent (O’Hagin: Figure 6) comprising: 

O’Hagin does not teach a roof vent door operatively connected to the roof vent cover, the roof vent door having an open position in which the roof vent door permits airflow through the opening, and a closed position in which the roof vent door substantially prevents airflow through the opening; 
a roof motor configured to move the roof vent door between the open position and the closed position; 
a sensor configured to determine at least one atmospheric condition; and 
a controller in electrical communication with the sensor and the motor, the controller being configured to drive the motor based on the determined at least one atmospheric condition.
However, Catan teaches a roof vent door (Catan: Figure 2, Item 70 connected to base on roof) operatively connected to the roof vent cover, the roof vent door having an open position in which the roof vent door permits airflow through the opening, and a closed position in which the roof vent door substantially prevents airflow through the opening; 
a roof motor (Catan: Figure 2, Item 78) configured to move the roof vent door between the open position and the closed position; 
a sensor (Catan: Figure 2, Items 40, 42 & 44) configured to determine at least one atmospheric condition; and 
a controller in electrical communication with the sensor and the motor, the controller being configured to drive the motor based on the determined at least one atmospheric condition (Catan: Figure 2, Item 52).
At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to have modified the teachings of O’Hagin by adding a damper control system to the electrical system, as taught by Catan, with a reasonable expectation of success of arriving at the claimed invention. At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified O’Hagin with these aforementioned teachings of Catan with the motivation of properly 

B) As per Claim 58, O’Hagin in view of Catan teaches that the at least one atmospheric condition comprises one or more of: 
a) a pressure differential between an interior of building and an exterior of the building; 
b) a temperature differential between the interior of the building and the exterior of the building (Catan: Figure 2, Items 40, 42 & 44); -2-Application No.: 16/265,070 Filing Date:February 1, 2019 
c) a humidity differential between the interior of the building and the exterior of the building; 
d) a rate of airflow through the roof vent; 
e) a rate of air changes in the building; 
f) a concentration of particulate matter in the building interior; 
g) absolute pressure; 
h) absolute temperature; 
i) absolute humidity; 
j) toxicity; 
k) ambient light level; and 
l) precipitation.

C) As per Claim 59, O’Hagin in view of Catan teaches that the sensor comprises one or more of: 
a temperature sensor in communication with the controller, the at least one atmospheric condition conveyed to the controller by a temperature signal produced by the temperature sensor; 
a particle concentration sensor in communication with the controller, the at least one atmospheric condition conveyed to the controller by a particle concentration signal produced by the particle concentration sensor; 
an air change sensor in communication with the controller, the at least one atmospheric condition conveyed to the controller by an air change signal produced by the air change sensor; 
a humidity sensor in communication with the controller, the at least one atmospheric condition conveyed to the controller by a humidity signal produced by the humidity sensor; 

a moisture sensor in communication with the controller, the at least one atmospheric condition conveyed to the controller by a moisture signal produced by the moisture sensor; 
a toxicity sensor in communication with the controller, the at least one atmospheric condition conveyed to the controller by a toxicity signal produced by the toxicity sensor; 
an airflow sensor in communication with the controller, the at least one atmospheric condition conveyed to the controller by an airflow signal produced by the airflow sensor; 
an ambient light level sensor in communication with the controller, the at least one atmospheric condition conveyed to the controller by an ambient light level signal produced by the ambient light level sensor; and 
a pressure sensor in communication with the controller, the at least one atmospheric condition conveyed to the controller by a pressure signal produced by the pressure sensor.

D) As per Claim 63, O’Hagin in view of Catan teaches that a battery electrically connected to the roof motor, the battery being configured to supply power to the roof motor (O’Hagin: Paragraph 0026, battery powered by solar panel powers vent system).

E) As per Claim 64, O’Hagin in view of Catan teaches that a solar panel positioned to receive solar radiation, the solar panel electrically connected to the battery such that the power generated by the solar panel charges the battery (O’Hagin: Paragraph 0026, battery powered by solar panel powers vent system).

F) As per Claim 65, O’Hagin in view of Catan teaches that a user interface configured to allow a user to control the roof motor.

G) As per Claim 67, O’Hagin in view of Catan teaches that the controller is configured to control a size of a ventilation path through the roof vent.


the roof vent base member comprises a second opening, wherein the second opening is in fluid communication with the aperture (O’Hagin: Figure 6, Item 46); and
the roof vent door is directly connected to the roof vent cover (Catan: Figure 2, Item 70 connected to base on roof).

I) As per Claim 70, O’Hagin in view of Catan teaches that the sensor includes one or more of barometers, thermometers, pyrometers, and hygrometers.


Claims 60 & 71 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over O’Hagin in view of Catan as applied to claims 58 & 59 above, and further in view of US Patent Number 4,977,818 to Taylor.

A) As per Claims 60 & 71, O’Hagin in view of Catan teaches all the limitations except that the at least one atmospheric condition comprises the concentration of particulate matter, the concentration of particulate matter comprising a concentration of smoke.
However, Taylor teaches the at least one atmospheric condition comprises the concentration of particulate matter, the concentration of particulate matter comprising a concentration of smoke.
At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to have modified the teachings of O’Hagin in view of Catan by adding smoke sensing control, as taught by Taylor, with a reasonable expectation of success of arriving at the claimed invention. At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified O’Hagin in view of Catan with these aforementioned teachings of Taylor with the motivation of preventing fire spreading and feeding via the airflow circulation by closing the vent when smoke is sensed.


Claims 61-62 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over O’Hagin in view of Catan as applied to claim 59 above, and further in view of US Patent Number 2,954,727 to Katt.

A) As per Claim 61, O’Hagin in view of Catan teaches all the limitations except a plurality of louvers configured to facilitate airflow between the regions above and below the roof.
However, Katt teaches a plurality of louvers configured to facilitate airflow between the regions above and below the roof.
At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to have modified the teachings of O’Hagin in view of Catan by adding louvers to the outside roof system, as taught by Katt, with a reasonable expectation of success of arriving at the claimed invention. At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified O’Hagin in view of Catan with these aforementioned teachings of Katt with the motivation of preventing rain and other outdoor elements from penetrating the vent system into the building.

B) As per Claim 62, O’Hagin in view of Catan and Katt teaches that the plurality of louvers remain open regardless of a position of the roof vent door.


Claim 66 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over O’Hagin in view of Catan as applied to claim 65 above, and further in view of US Patent Number 5,609,522 to Szwartz.

A) As per Claim 66, O’Hagin in view of Catan teaches all the limitations except explicitly that the user interface permits wireless control of the roof motor.
However, Szwartz teaches wireless communication between control components (Szwartz: Figure 3, Item 58a; and hand remote in Col. 6, lines 59-60).
At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to have modified the teachings of O’Hagin in view of Catan by making the communication .


Claim 69 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over O’Hagin in view of Catan as applied to claim 57 above, and further in view of US Patent Number 4,273,097 to Szwartz[097].

A) As per Claim 69, O’Hagin in view of Catan teaches all the limitations except explicitly that the motor comprises a servo motor.
However, Szwartz[097] teaches a servo motor (Szwartz: Figure 2, Item 13).
At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to have modified the teachings of O’Hagin in view of Catan by making the motor a servo-motor, as taught by Szwartz, with a reasonable expectation of success of arriving at the claimed invention. At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified O’Hagin in view of Catan with these aforementioned teachings of Szwartz since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself- that is in the substitution of the servo motor of Szwartz for the motor of O’Hagin in view of Catan. 
Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.

Response to Arguments
Applicant’s arguments with respect to claim(s) 57-71 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN SCHULT whose telephone number is (571)272-8511. The examiner can normally be reached M-F 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVE MCALLISTER can be reached on 571-272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Allen R. B. Schult/Primary Examiner, Art Unit 3762